Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142694                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  WILLIAM UMPHREY,                                                                                         Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 142694
                                                                    COA: 299243
                                                                    WCAC: 08-000187
  GENERAL MOTORS CORPORATION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 20, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), we
  REMAND this case to the Workers’ Compensation Appellate Commission (WCAC) for
  additional analysis of the defendant’s argument related to the application of MCL
  418.361(1). The WCAC erred in summarily rejecting the defendant’s contention that an
  evaluation was required pursuant to Lofton v AutoZone, Inc, 482 Mich 1005 (2008). If it
  is determined that the plaintiff is only partially disabled, then a calculation of wage loss
  benefits must be made pursuant to MCL 418.361(1), and the WCAC should in that event
  modify the plaintiff’s award accordingly.

         We do not retain jurisdiction.

         HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2011                       _________________________________________
           t0622                                                               Clerk